Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 1 of 7 PageID #: 187




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DEMETRIUS HILL,                                       )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00588-JRS-MJD
                                                       )
 B. LAMMER,                                            )
                                                       )
                               Respondent.             )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        On December 3, 2019, Demetrius Hill filed his petition for writ of habeas corpus pursuant

 to 28 U.S.C. § 2241, challenging a disciplinary proceeding that commenced with Incident Report

 No. 3172629. Dkt. 1. The respondent filed a return to order to show cause on January 22, 2020,

 dkt. 8, and Mr. Hill replied on April 27, 2020, dkt. 18. The action is ripe for resolution.

        For the reasons explained in this Entry, Mr. Hill's habeas petition must be denied.

        A.      Legal Standards

        "Federal inmates must be afforded due process before any of their good time credits-in

 which they have a liberty interest-can be revoked." Jones v. Cross, 637 F.3d 841, 845 (7th Cir.

 2011). "In the context of a prison disciplinary hearing, due process requires that the prisoner

 receive (1) written notice of the claimed violation at least 24 hours before hearing; (2) an

 opportunity to call witnesses and present documentary evidence (when consistent with institutional

 safety) to an impartial decision-maker; and (3) a written statement by the fact-finder of the

 evidence relied on and the reasons for the disciplinary action." Id.; see also Superintendent, Mass.

 Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974).


                                                   1
Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 2 of 7 PageID #: 188




 In addition, "some evidence" must support the guilty finding. Ellison v. Zatecky, 820 F.3d 271,

 274 (7th Cir. 2016); Jones, 637 F.3d at 845.

         B.      The Disciplinary Proceeding

         Incident Report No. 3172629 was written charging Mr. Hill with committing 224A

 attempted assault and 203 threatening with bodily harm. The report stated:

         On September 21, 2018, at 7:05 p.m., in the Special Housing Unit, an immediate
         use of force took place involving inmate Demetrius Hill Reg. No. 68133-053.
         Specifically, inmate Hill submitted to restraints for the purpose of being moved to
         another cell. While the cell door was opening, inmate Hill defeated one cuff and
         attempted to exit the cell. Inmate Hill actively resisted staff as they reapplied
         restraints. Inmate Hill did attempt to strike me with a closed fist several times. After
         being restrained, inmate Hill was moved to another cell. While being moved,
         inmate threatened me several times by stating he was going to get me the first
         chance he got and stating he going to have my job.

 Dkt. 8-1 at 45 (errors in original).

         Mr. Hill was provided with a copy of the Incident Report on September 22, 2018. Dkt. 8-

 1 at 44. An investigating lieutenant referred the matter to the Unit Disciplinary Committee (UDC)

 for further review. Dkt. 8-1 at 3, ¶ 10. A UDC hearing was conducted and Mr. Hill had a staff

 representative and presented written statements from two inmate witnesses. Id. Mr. Hill's statement

 to the UDC was: "I was maliciously attacked, handcuffs were never placed on me." Id. The UDC

 referred the charge to the Discipline Hearing Officer (DHO) for further action. Id.

         On September 24, 2018. Mr. Hill was advised of the DHO referral and advised of his rights

 at the hearing. Dkt. 8-1 at 4, ¶ 11. Mr. Hill waived his right to a staff representative and witnesses.

 Id.

         On October 10, 2018, Mr. Hill was advised that the DHO had added a third charge, a

 violation of a Prohibited Act 208 (interfering with a locking device). Dkt. 8-1 at 4, ¶ 12. He was




                                                    2
Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 3 of 7 PageID #: 189




 advised that he had a right to receive this notice 24 hours prior to the hearing, but he elected to

 waive that right and proceed with the hearing immediately. Id.

        At the October 10, 2018, hearing, Mr. Hill stated: "They were putting me in a cell with a

 dude I don't get along with. I wanted another cellie. Lt came to the cell I refused to cuff. They

 pretended to cuff me. They rolled the door, he punched me in my mouth. I then charged them."

 Dkt. 8-1 at 4, ¶ 13. Mr. Hill also presented a written statement in which he denied the allegations

 against him. Id.

        The DHO considered a statement Mr. Hill made to the investigating lieutenant, in which

 Mr. Hill said the Incident Report was "false." Id. The DHO also considered the statement Mr. Hill

 made to the UDC, the two witness statements provided to the UDC, the memoranda that staff

 wrote after the incident, video of the incident, the Incident Report, and Mr. Hill's disciplinary

 history. Id. The DHO also notified the Bureau of Prisons (BOP) Special Investigative Service of

 Mr. Hill's allegations of staff misconduct. Id.

        The staff memorandum from Officer C. Mason stated:

        On 9/21/2018 at 7:05pm I Officer Mason approached inmate Hill, Demetruis
        (68133-053) cell 217 B-Upper to move him with an appropriate cellmate. I applied
        the hand restraints, once the door was open inmate Hill had slipped his mechanical
        hand restraints, and was trying to push himself out the door onto the range. He
        became aggressive towards staff and would not follow staffs orders. We then placed
        the inmate on the ground and reapplied the mechanical hand restraints and escorted
        inmate hill from cell 217 B-upper to cell 116 A-lower with no further incident.

 Dkt. 8-1 at 45.

        The staff memorandum from Officer L. Tindell stated:

        On 09-21-2018 I was assigned to the Special Housing Unit as the number five
        officer. At approximately 7:05 p.m. I was at cell 217 Range B-Upper where inmate
        Hill, Demetrius #68133-053 is assigned. Inmate Hill was being moved from cell
        217 to be consolidated with an appropriate cell mate when he became assaultive
        toward staff. Once the cell door was open Hill attempted to push his way out of the



                                                   3
Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 4 of 7 PageID #: 190




         cell onto the range. When staff gained control of inmate Hill, he was escorted to
         cell 116 without further incident.

 Id.

         The staff memorandum from Officer R. Prestel stated:

         On September 21, 2018 at approximately 7:05 PM. I, Officer Prestel, approached
         Cell Z05-217 housing inmate Hill. Demetrius #68133-053 to move him in with an
         appropriate cell-mate. While at the door, inmate Hill refused several staff orders to
         submit to hand restraints to move. After several minutes, inmate Hill complied with
         staff orders to submit to hand restraints. Once secured in restraints, the cell door
         was opened and inmate Hill became immediately aggressive and rushed head first
         at staff. At this point, staff attempted to gain control of the inmate and I clearly
         observed his left hand was freed from his hand restraints. I assisted in placing
         inmate Hill on the ground and reapplying hand restraints to his left hand. Once the
         mechanical hand restraints were secured I escorted inmate Hill from Z05-217 to
         Z01-116 without further incident. I was a willing participate [sic] and received no
         injuries.

 Id. at 46.

         The DHO weighed the evidence and found Mr. Hill guilty of all three charges. Dkt. 8-1 at

 4, ¶ 14. For Code 224A, Mr. Hill was sanctioned with 21 days of disallowed good credit time

 (GCT), 21 days of forfeited non-vested GCT, and loss of phone and commissary privileges. Id.

 For Code 203, Mr. Hill lost 21 days of GCT and loss of MP3 player privileges. Id. For Code 208,

 Mr. Hill lost 21 days of GCT and email and visitation privileges. Id. A copy of the DHO report

 was provided to Mr. Hill on November 7, 2018. Id.

         C.     Analysis

         Mr. Hill argues that his due process rights were violated during the disciplinary

 proceedings. His claims are that: 1) he was denied his right to call witnesses at the DHO hearing;

 2) he was denied a staff representative; 3) he was denied materials he requested, including all use

 of force memoranda and other incident reports written by the reporting lieutenant; 4) he was denied




                                                  4
Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 5 of 7 PageID #: 191




 the opportunity to view the video evidence; and 5) he was denied 24 hour notice of the added

 charge.

           The DHO states in a sworn affidavit that Mr. Hill waived his right to call witnesses, waived

 his right to a staff representative, and waived his right to 24 hours' notice of the added charge. Dkt.

 8-1 at 4, ¶¶ 11, 12; dkt. 8-1 at 45. Nonetheless, the DHO did consider two witness statements

 presented to the UDC by Mr. Hill. Dkt. 8-1 at 13, ¶¶ 11, 12; dkt. 8-1 at 46. Moreover, a petitioner

 "lacks a right to a lay advocate unless he is illiterate or the subject matter is complex." Martin v.

 Zatecky, 749 F. App’x 463, 466 (7th Cir. 2019). There is no indication that Mr. Hill is illiterate or

 he did not understand the proceedings. Claims one, two, and five lack merit.

           Next, Mr. Hill argues that he was denied all use of force memoranda and incident reports

 for assault, attempted assault, or threatening written by Lt. Wingered so that he could identify other

 witnesses to prove that the officer had assaulted other inmates. There is no record that Mr. Hill

 requested this evidence, but even if he had, the right to present evidence extends only to "material,

 exculpatory evidence" that would not "unduly threaten institutional concerns." Jones v. Cross, 637

 F.3d 841, 847 (7th Cir. 2011). Evidence is exculpatory if it undermines or contradicts the finding

 of guilt, see id. at 848, and it is material if disclosing it creates a "reasonable probability" of a

 different result, Toliver v. McCaughtry, 539 F.3d 766, 780–81 (7th Cir. 2008). Prison officials are

 not required to permit the presentation of "irrelevant or repetitive evidence…[n]or are officials

 required to allow the presentation of evidence that could threaten institutional safety or correctional

 goals." Scruggs v. Jordan, 485 F.3d 934, 939–40 (7th Cir. 2007). Here, even if the reporting officer

 had charged other inmates with assault, that would not contradict the finding of guilt against Mr.

 Hill.




                                                    5
Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 6 of 7 PageID #: 192




        Mr. Hill's final claim is that he was denied the opportunity to review the video. The DHO

 viewed the video and concluded that it supported the reporting officer's statement. Dkt. 8-1 at 46.

 "[T]he video shows you resisting staff and attempting to exit your cell as reported by the reporting

 officer." Id. at 47. The Court has reviewed the video and found nothing exculpatory. Therefore,

 there is no due process error under these circumstances. See Estrada v. Holinka, 420 F. App'x 602,

 605 (7th Cir. 2011) ([P]rison officials determined that the video was not exculpatory and gave

 [petitioner] a written report detailing the substance of the video; due process did not require that

 they do more.").

        In sum, Mr. Hill was given proper notice and had an opportunity to defend the charges.

 The DHO provided a written statement of the reasons for the findings of guilt and described the

 evidence that was considered. There was sufficient evidence in the record to support the findings

 of guilt. Under these circumstances, there were no violations of Mr. Hill's due process rights.

        D.      Conclusion

        For the above reasons, Mr. Hill is not entitled to the relief he seeks. His petition for a writ

 of habeas corpus must be denied and the action dismissed. Judgment consistent with this Entry

 shall now issue.

        IT IS SO ORDERED.

        Date:   3/10/2021




                                                  6
Case 2:19-cv-00588-JRS-MJD Document 24 Filed 03/10/21 Page 7 of 7 PageID #: 193




 Distribution:

 DEMETRIUS HILL
 58133-053
 THOMSON USP - Satellite Camp
 USP Thomson
 Satellite Camp
 P.O. Box 1002
 Thomson, IL 61285

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov




                                       7
